Citation Nr: 1438005	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for bilateral hearing loss and tinnitus and, if so, whether service connection may be granted.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, L.L.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss and tinnitus based on a finding that these disabilities were not incurred in or related to service.  In a letter dated August 2007, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the August 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim.

3.  The Veteran's bilateral hearing loss and tinnitus had their onset during active service.


CONCLUSION OF LAW

1.  The August 2007 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The elements for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

4.  The elements for entitlement to service connection for bilateral tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reopening Based on New and Material Evidence

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  The record reflects that he previously filed a claim for such benefits, which was denied in a 2006 rating decision.  This denial became final because the Veteran did not submit a notice of disagreement within one year of the decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  38 U.S.C.A. §§ 7104, 7105(b), (c); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.200-20.202, 20.302(a), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  

The Board finds that new and material evidence has been presented such that the Veteran's service connection claim should be reopened.  During his September 2012 hearing before the Board, the Veteran submitted a private audiological opinion supporting a nexus between his bilateral hearing loss and tinnitus and his service in Vietnam.  The evidence is new and material because it relates to a prior unestablished fact necessary to substantiate the claim, i.e. the nexus element.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss and tinnitus, claiming that both disabilities had their onset during service as a result of noise exposure.  Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  

Audiology examinations from November 2006 and March 2009 show that the Veteran has a current diagnosis of bilateral sensorineural hearing loss and tinnitus.  Noise exposure in service is conceded because the Veteran served as a combat infantryman in a mortar platoon where exposure to mortars, machine guns, helicopters, tanks and combat explosions would have occurred.  Thus, the first two elements of service connection are met.

The issue on appeal is whether there is sufficient evidence in the record to demonstrate a nexus between the Veteran's current disabilities and his in-service noise exposure.  The Board finds that the Veteran has met his burden of establishing the nexus element by an equipoise standard.  

As an initial matter, comparison of the Veteran's audiological examinations performed at entrance and at separation from the military show that the Veteran had a change in hearing during service.  At the September 2012 hearing, the Veteran and his wife testified that he exhibited symptoms of hearing loss immediately upon his return from Vietnam.  He testified that he had trouble hearing, and constantly heard ringing or a tone sound.  His wife testified that she observed signs of her husband's hearing loss manifested by his turning up the volume on the television and constantly asking her to repeat herself.  Both testified that these symptoms appeared very early after his return from Vietnam and have continued to the present time.  

The Veteran and his wife are competent to give such testimony.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, the Board finds this testimony credible because it is consistent with prior statements made the Veteran and his wife.  See August 2006 Claim & November 2006 VA Examination Report (Veteran reported that his hearing loss and tinnitus began in 1971-72 and has been gradually worsening); see also August 2009 written statement (Veteran's wife reported that he often asked people to repeat themselves, and that the "volume control" on the television and radio was a constant problem).  Additionally, the Veteran and his wife both testified that he worked as a salesman and did not have any significant noise exposure after separation from service.  This evidence preponderates in favor of a finding that the Veteran's current bilateral hearing loss and tinnitus had their onset it service.  The Board acknowledges that the November 2006 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to his noise exposure in service; however, the Veteran also submitted a contrary opinion from his private audiologist.  Given the onset of the relevant symptoms immediately after his separation from service, the Board resolves any reasonable doubt on this issue in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Board concludes that the criteria for service connection have been met.  

ORDER

The Veteran's claim for service connection for bilateral hearing loss and tinnitus is reopened based on the receipt of new and material evidence.  

Entitlement to service connection for bilateral hearing loss and tinnitus is granted.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


